Citation Nr: 0915643	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  06-37 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to non-service connected death pension benefits.


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran had active service from December 1941 to October 
1945.  He died in September 1998.  The appellant is his 
surviving spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

In August 2008 the Board remanded the claim for the 
assignment of a representative.  In a letter of October 2008 
the RO provided the appellant a VA Form 21-22, Appointment of 
Veterans Service Organization as Claimant's Representative, 
and asked the appellant to submit the form within 30 days of 
the receipt of the letter.  The appellant did not reply to 
the request.  She was provided an opportunity to secure a 
representative and apparently has chosen not to do so.  The 
RO complied with the Board's Remand.  Therefore, the claim is 
ready for review by the Board.  


FINDINGS OF FACT

In August 1949, the National Personnel Records Center (NPRC) 
certified with a VA Form 32 that the Veteran's service 
included beleaguered status from December 17, 1941 to April 
2, 1942, missing status from April 10, 1942 to April 10, 
1942, NCS status from April 11, 1942 to April 30, 1945, and 
had service in the Regular Philippine Army from May 1, 1945 
to October 4, 1945.  He did not possess the requisite service 
to qualify for VA death pension benefits for his surviving 
spouse.


CONCLUSION OF LAW

Basic eligibility for VA non-service connected death pension 
benefits is not established.  38 U.S.C.A. §§ 107(a), 1521, 
5103A, 5107 (West. 2002); 38 C.F.R. §§ 3.1, 3.3, 3.203 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2008), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In Dela Cruz v. Principi, 15 Vet. App. 143 (2001), the Court 
held that the enactment of the VCAA does not affect matters 
on appeal when the question is one limited to statutory 
interpretation.  See also Manning v. Principi, 16 Vet. App. 
534, 542 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 
429- 30 (1994) (where application of the law to the facts is 
dispositive, the appeal must be terminated because there is 
no entitlement under the law to the benefit sought).  Because 
the law and not the evidence is dispositive in the instant 
case, additional factual development would have no bearing in 
the ultimate outcome.  Accordingly, VCAA can have no effect 
on this appeal.  See Dela Cruz, supra; see also Manson v. 
Principi, 16 Vet. App. 129, 132 (2002) (VCAA not applicable 
"because the law as mandated by statute and not the evidence 
is dispositive of the claim.")



Legal Criteria and Analysis

The appellant asserts that she should be awarded death 
pension benefits based on the Veteran's service.

The surviving spouse of a veteran is entitled to receive VA 
improved non-service-connected death pension benefits if the 
veteran had qualifying service under 38 U.S.C.A. § 152(j).  
To establish basic eligibility for VA non-service-connected 
death pension benefits, in part, the claimant's spouse must 
have been a veteran who had active military, naval, or air 
service.  38 U.S.C.A. §§ 101(2), (24), 152(j); 38 C.F.R. §§ 
3.1, 3.6.

The term veteran means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  "Active military, 
naval, and air service" includes active duty. In turn, 
"active duty" is defined as full time duty in the Armed 
Forces. 38 C.F.R. § 3.6(a), (b).  The "Armed Forces" 
consist of the United States Army, Navy, Marine Corps, Air 
Force, and Coast Guard, including their Reserve components.  
38 C.F.R. § 3.1.

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

Service of persons enlisted under section 14 of Public Law 
No. 190, 79th Congress (Act of October 6, 1945), is included 
for VA compensation and dependency and indemnity compensation 
benefits, but not for VA pension benefits.  All enlistments 
and reenlistments of Philippine Scouts in the Regular Army 
between October 6, 1945, and June 30, 1947, inclusive, were 
made under the provisions of Public Law No. 190, as it 
constituted the sole authority for such enlistments during 
that period.  This paragraph does not apply to officers who 
were commissioned in connection with the administration of 
Public Law No. 190.  38 C.F.R. § 3.40(b).

Service in the Commonwealth Army of the Philippines is 
included, for compensation, dependency and indemnity 
compensation, and burial allowance, from and after the dates 
and hours, respectively, when they were called into service 
of the Armed Forces of the United States by orders issued 
from time to time by the General Officer, U.S.  Army, 
pursuant to the Military Order of the President of the United 
States dated July 26, 1941.  Service as a guerrilla under the 
circumstances outlined in 38 C.F.R. § 3.40(d) is also 
included.  38 C.F.R. § 3.40(c).

Persons who served as guerrillas under a commissioned officer 
of the United States Army, Navy or Marine Corps, or under a 
commissioned officer of the Commonwealth Army recognized by 
and cooperating with the United States Forces are included. 
See 38 C.F.R. § 3.40(c).  Service as a guerrilla by a member 
of the Philippine Scouts or the Armed Forces of the United 
States is considered as service in his or her regular status. 
See 38 C.F.R. § 3.40(a).  The following certifications by the 
service departments will be accepted as establishing 
guerrilla service: (i) Recognized guerrilla service; (ii) 
Unrecognized guerrilla service under a recognized 
commissioned officer only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army.  This excludes civilians.  
A certification of Anti-Japanese Activity will not be 
accepted as establishing guerrilla service.  38 C.F.R. § 3 
.40(d).  

Title 38 of the United States Code authorizes the Secretary 
of VA (Secretary) to prescribe the nature of proof necessary 
to establish entitlement to veterans' benefits.  See 38 
U.S.C.A. § 501(a)(1) (West 2002).  Those regulations require 
that service in the Philippine Commonwealth Army (and thus 
veterans' status) be proven with either official 
documentation issued by a United States service department or 
verification of the claimed service by such a department.  
See 38 C.F.R. § 3.203(a) (requiring service department 
documentation of service where available), § 3.203(c) 
(requiring service department verification of service where 
documentation is not available).

In cases for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether qualifying 
service is shown under Title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  See Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service 
department certification is required, the service 
department's decision on such matters is conclusive and 
binding on the VA.  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  In short, under 38 C.F.R. § 3.203, a claimant is not 
eligible for VA benefits based on Philippine service unless a 
United States service department documents or certifies their 
service.  Soria, 118 F.3d at 749.

The Veteran's service has been certified by the service 
department.  In a VA form 32 dated in August 1949, the 
Veteran's service was certified as follows: beleaguered 
status from December 17, 1941 to April 2, 1942, missing 
status from April 10, 1942 to April 10, 1942, NCS status from 
April 11, 1942 to April 30, 1945, and service in the Regular 
Philippine Army from May 1, 1945 to October 4, 1945.

Persons with service in the Philippine Commonwealth Army, 
USAFFE (U.S. Armed Forces, Far East), including the 
recognized guerrillas, or service with the New Philippine 
Scouts under Public Law 190, 79th Congress shall not be 
deemed to have been in active military service with the Armed 
Forces of the United States for the purpose of establishing 
entitlement to VA nonservice-connected death pension 
benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  Therefore, 
the Board finds that the appellant is not eligible for the 
requested benefit; while the Veteran's service, as described 
above, may be sufficient for certain VA Purposes such as 
compensation, it is not the type of service that can qualify 
a claimant for other VA benefits, such as a nonservice- 
connected death pension in this case.  As the Veteran's 
recognized service does not confer eligibility for 
nonservice-connected death pension benefits, the appellant's 
claim must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet.App. 426 (1994); Duro v. Derwinski, 2 Vet.App. 
530, 532 (1992).  The Board is bound by 38 U.S.C.A. § 107(a), 
and therefore has no choice but to deny the appellant's death 
pension claim.


ORDER

Entitlement to death pension benefits is denied.



____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


